Citation Nr: 1222382	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had recognized active service from December 1944 to April 1946.  He died in October 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant applied for burial benefits in September 2008.  In November 2009, the RO granted payment of $300.00 for burial expenses, which is the maximum reimbursement for a Veteran whose death was not related to military service.  Therefore, the burial benefits that the appellant applied for have been fully granted, and that issue is not before the Board.


FINDINGS OF FACT

1.  The Veteran died in October 2007.  The death certificate indicates that the cause of death was cardiopulmonary arrest secondary to pneumonia, retained secretions, a pustular tongue mass, chronic obstructive pulmonary disease (COPD), chronic bronchitis, arteriosclerotic heart disease, and chronic vascular disease.

2.  During the Veteran's lifetime, service connection was in effect for traumatic cataract, left eye, and absolute glaucoma, right eye, rated 100 percent for less than 10 years, scars of the face and forehead with retained foreign bodies, rated 10 percent, and a left leg scar, rated noncompensably.

3.  The competent and probative evidence of record does not relate the Veteran's cause of death to his military service.

4.  At the time of the Veteran's death, there was no pending claim for VA benefits filed by the Veteran and no periodic monetary payments were due and owing.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for an award of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 and Supp. 2011); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A June 2010 letter satisfied the duty to notify provisions, to include notifying the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, the Court held that proper notice in a case for benefits related to a veteran's death must include 1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; 2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 348-49 (2007).

In the June 2010 letter, the RO notified the appellant of the disabilities for which service connection was in effect during the Veteran's lifetime.  That letter also notified the appellant that she needed to submit evidence that shows a service-connected disability was the primary or contributory cause of death.  She was also asked to provide any other pertinent documents, or to authorize the RO to obtain them, and was notified what the evidence must show, in clearly identified enumerated elements, to substantiate her claim.  Specifically, these included the medical records documenting the Veteran's medical care immediately prior to his death. 

The Veteran's service treatment records, and much of his private treatment records, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not indicate that the Veteran had VA treatment.  38 C.F.R. § 3.159(c)(2).  The Board finds that a medical opinion is not necessary to satisfy the duty to assist in this case.  There is no competent and credible medical opinion evidence or records which support the appellant's contention that her husband's death is related to service or to his service-connected disorders.  Moreover, given the lack of relevant in-service treatment and the relative paucity of medical documentation associated with the claims file for decades after the Veteran's discharge from active service, there is no reasonable possibility that obtaining a medical opinion would substantiate the appellant's claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection for Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2011).  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The death certificate shows that the Veteran died in October 2007.  The cause of death was listed as cardiopulmonary arrest secondary to pneumonia, retained secretions, a pustular tongue mass, COPD, chronic bronchitis, arteriosclerotic heart disease, and chronic vascular disease.

At the time of the Veteran's death, service connection was in effect for traumatic cataract, left eye and absolute glaucoma, right eye, rated 100 percent, scars of the face and forehead with retained foreign bodies, rated 10 percent, and a left leg scar, rated noncompensably.  These disabilities are not listed on the Veteran's death certificate.  However, service connection for the cause of the Veteran's death can still be established if there is evidence directly linking the Veteran's causes of death to his military service, to include showing a nexus between his death and a service-connected disability.  

A disability evaluation of 100 percent was in effect for less than 10 years before the Veteran's death.  The 100 percent rating was in effect from July 30, 2002 and the Veteran died in October 2007.  Therefore, service connection for the cause of death is not available based on the Veteran being rated as totally disabled for 10 years prior to his death.  See 38 U.S.C.A. § 1318 (West 2002).

The Veteran's service treatment records are negative for any relevant findings.  At his March 1946 discharge examination his lungs were normal.

Lionel C. Donato, M.D. wrote in May 1990 that the Veteran had been hospitalized due a cerebrovascular accident, thrombosis, with right hemiplegia.  The Veteran was noted to have bronchovesicular breath sounds.  An October 1993 certification from a Filipino Department of Health facility indicates that the Veteran had clear breath sound with no rales or wheeze.  A March 1994 certification states that the Veteran had symmetrical chest expansion, intercostal retraction, clear breath sounds, and no rales or wheezes.

Victor R. Bolosan, M.D. wrote in January 2002 that the Veteran was under his care for disorders that included pneumonia.  Caroline Grace Corpus, M.D., who later changed her name to Dr. Marasigan, examined the Veteran in September 2002.  There were positive rales and slight wheezes in both of the Veteran's lung fields.  The diagnosis included pneumonia.  Dr. Marasigan wrote in November 2002 that the Veteran was in moderate respiratory distress.  There were rales in both lung fields.  Dr. Marasigan wrote in December 2002 that she treated the Veteran from September to October 2002 due to a severe cough, body weakness, and stiffness of the extremities.  She described the Veteran as very weak, incapacitated, and bedridden due to chronic illness, and he was in moderate respiratory distress.  The diagnosis included pneumonia.  Dr. Marasigan wrote in May 2003 that the Veteran was in moderate respiratory distress.

Florina C. Corpuz, M.D. wrote in October 2006 that the Veteran had no fever, but he had a cough productive of yellowish phlegm that was sometimes accompanied by dyspnea and chest pain.  On examination there was symmetrical chest expansion, no retractions, decreased breath sounds, and positive fine crackles on the right lower lobe.  The impression included chronic lung disease with right atelectasis.

In March 2007 Dr. Corpuz wrote that the Veteran had an occasional cough productive of whitish phlegm accompanied by episodes of dyspnea.  The Veteran was bedridden and had lapses in orientation.  While he was not in respiratory distress, he was noted to have chronic lung disease.  

The Veteran was hospitalized in June 2007 with a diagnosis of pneumonia, COPD, and hypertension.  He was noted to be improved at discharge.  Dr. Corpuz wrote later in June 2007 that the Veteran had pneumonia and COPD and had been hospitalized because of erratic blood pressure and pulmonary congestion.

Dr. Corpuz wrote in August 2007 that the Veteran had been hospitalized the previous month due to senile dementia, atherosclerosis, hypertensive cardiovascular disease, COPD, pneumonia, total blindness, osteoarthritis, right sided weakness status post cerebrovascular accident, and a left inguinal hernia.  In September 2007 Dr. Corpuz wrote that the Veteran was hospitalized because of hematemesis and that there was a new growth on his tongue.

Estrella S. Garganta, M.D. wrote in June 2008 that there was no mention in the Veteran's death certificate of his total blindness, which was due to service in World War II.  Dr. Garganta continued that the blindness and peripheral neuropathy made the Veteran functionally unable to care for his needs and therefore might have contributed to the weakening of his resistance.  This could have contributed to general deconditioning of his muscles, tissues, and organ systems, especially the heart and lungs.  Therefore, Dr. Garganta opined that the blindness and peripheral neuropathy contributed to the Veteran's death.
Dr. Corpuz wrote in a November 2007 statement that the Veteran had been hospitalized from the 7th to the 12th.  However, it is not clear which month she was referring to, and the Veteran had died on October [redacted], 2007.  Based on the record, Dr. Corpuz was probably referring to the Veteran's September 2007 hospitalization.  It was noted that the growth on the Veteran's tongue was probably malignant and that the Veteran had been on a feeding tube and was unimproved when he was discharged.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The appellant does not have the medical expertise to state that the causes of the Veteran's death are etiologically related to his service-connected disabilities.  The only competent opinion of record relating the Veteran's cause of death to military service or his service-connected disabilities is from Dr. Garganta.  Probative value cannot be given to the opinion because of its speculative nature.  Dr. Garganta's opinion, which stated that blindness and peripheral neuropathy might have contributed to the weakening of the Veteran's resistance and in turn could have contributed to general deconditioning of his muscles, tissues, and organ systems, especially the heart and lungs, included inference upon inference.   See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).   In addition, while service connection was in effect during the Veteran's lifetime for scars of the face and forehead with retained foreign bodies and for a residuals scar to the left leg from a gunshot wound, service connection was not in effect for peripheral neuropathy.  Therefore, service connection for the cause of death cannot be awarded based on peripheral neuropathy.   See 38 C.F.R. § 3.312.

Ultimately, the evidence of record does not relate the Veteran's causes of death, cardiopulmonary arrest secondary to pneumonia, retained secretions, a pustular tongue mass, COPD, chronic bronchitis, arteriosclerotic heart disease, and chronic vascular disease, to his military service.  For that reason, service connection for the cause of the Veteran's death is not warranted.

The preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  There is no doubt to be resolved, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

III.  Entitlement to Accrued Benefits

Accrued benefits are those monetary benefits, other than insurance or indemnity payments, to which an individual was entitled at death under existing ratings or decisions, or based on evidence in the file at date of death.  38 U.S.C.A. § 5121 (West 2002).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2011).  Any claim for Dependency and Indemnity Compensation (DIC) benefits is considered a claim for accrued benefits.  Since the appellant filed her claim for service connection for cause of death in January 2008, which was within a year of the Veteran's death, she is considered to have filed a claim for accrued benefits within a year of his death.  Furthermore, the record contains a marriage contract showing that the appellant and Veteran were married in June 1980.

Entitlement to accrued benefits may be established only if the Veteran had a claim for benefits pending at the time of his death or was entitled to benefits under a current rating decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The Veteran had not filed any claims for benefits which were pending with VA at the time of his death.  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones, supra.  Furthermore, an October 2007 VA field examination report prepared after the Veteran's death indicates that the Veteran's benefits had been being paid to him and that due to the Veteran's death there had been an overpayment for October 2007.  Therefore, the record shows that the Veteran was not entitled to additional benefits under existing rating decisions at the time of his death.  

In the absence of any open and pending claim at the time of the Veteran's death, and in the absence of any entitlement to benefits at the time of death, there is no possibility of entitlement to accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


